DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2020 has been entered.

Claim Objections
Claims 4 and 21 are objected to because of the following informalities:  the phrase “an antenna” in line 2 of claim 4 should be amended to read - - the antenna - - in order to properly refer back to the antenna of claim 1; the phrase “the plurality of layers” in line 1 of claim 21 should be amended to read - - the first and second layer - - in order to properly refer back to the first and second layer of claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

Claims 1, 2, 4-6, 21, 28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.’487 (US Pub No. 2003/0078487) in view of Kuhn et al.’912 (US Pub No. 2009/0156912 – previously cited) further in view of Nunez et al.’210 (US Pub No. 2008/0281210 – previously cited) further in view of Harris et al.’341 (US Pub No. 2008/0021341 – previously cited).
Regarding claim 1, Figure 15 of Jeffries et al.’487 discloses a system for the packaging of wireless electronics and sensors in a mammalian eye (see ABSTRACT and sections [0062-0065]), the system comprising: a package 200F configured for and suitable for implantation in said eye (section [0062]); said package including a layer of a biocompatible material (section [0055] teaches that the package includes a housing or coating 313 including silicone, acrylic, or PMMA (poly(methyl methacrylate)), which are each biocompatible – see section [0040] of Jeffries et al.’544 - - US Pub No. 2002/0052544; furthermore, section [0066] and claim 1 of Jeffries et al.’487 teach that the pressure sensor is biocompatible with the eye); and an interior comprising electrical components (pressure sensor 604, controller 603, memory 601, transmitter 605, and clock); said biocompatible material having a degree of radio wave transparency (sections [0052] and [0067]; it is also noted that each of silicone, acrylic, and PMMA has a degree of radio wave transparency).
While Jeffries et al.’487 discloses that the package is coated with a biocompatible layer in order to protect the internal materials and structures from bodily tissue and fluids (section [0055]), it fails to explicitly disclose that the interior of the package is hermetically encapsulated by the biocompatible material. Kuhn et al.’912 teaches that implantable structures comprising electronic components should be encased in a hermetically sealed housing in order to protect the electronic components from damage from body fluids (page 2, section [0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the biocompatible coating of Jeffries et al.’487 to be a hermetically sealed biocompatible coating surrounding the electronic components within its interior, as 
Jeffries et al.’487 in view of Kuhn et al.’912 discloses all of the elements of the current invention, as discussed above, except for stating how the interior of the hermetically sealed coating/housing is created. Nunez et al.’210 teaches creating a sealed housing for an implantable medical device by sealing a first layer of a material to a second layer of the material (page 3, section [0040]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have created the hermetically sealed housing of Jeffries et al.’487 in view of Kuhn et al.’912 by sealing a first layer of the biocompatible material to a second layer of the biocompatible material since the combination is silent as to how the hermetically sealed housing is created, and Nunez et al.’210 teaches that a sealed housing of an implantable medical device may be created by sealing a first layer of a material to a second layer of a material. The modification to Jeffries et al.’487 in view of Kuhn et al.’912 would merely be applying a known technique to a similar device ready for improvement to yield predictable results.
Furthermore, the particular recitation in the claim that states that the package is configured from a first layer hermetically sealed to a second layer appears to be the recitation of a product-by-process. The patentability of a product does not depend on its method of production. If the product in the product-by-process recitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable (see MPEP 2113). In this case, the package of Jeffries et al.’487 in view of Kuhn et al.’912 is the same as the package of the claimed invention, regardless of whether the package is configured from a single first layer of a 
Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the interior comprises an antenna. Jeffries et al.’487 discloses that the interior of its package includes a communication circuit/transmitter configured to receive power from an external device and to transmit pressure data to the external device, but it fails to explicitly disclose that the transmitter is an antenna. Harris et al.’341 teaches that an antenna may be used as the transmitter of an implanted medical device to receive power from and deliver measurements to an external device (sections [0074-0075] and [0079]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have used an antenna as the transmitter of Jeffries et al.’487 as Harris et al.’341 teaches that an antenna may be used in an implanted medical device to receive energy from and transmit measurement data to an external device. The modification to Jeffries et al.’487 would merely be combining prior art elements according to known methods to yield predictable results.
Regarding claims 2 and 28, Jeffries et al.’487 discloses that the biocompatible material is PMMA (section [0055]).
Regarding claim 4, both Jeffries et al.’487 and Harris et al.’341 disclose the use of a transmitter configured to operate using radio frequency waves (sections [0052] and [0066-0067] of Jeffries et al.’487, and sections [0078-0081] of Harris et al.’341). Harris et al.’341 further discloses that its RF antenna allows signals to be transmitted to an external receiver at a distance of about approximately 2 meters (section [0075]).
Regarding claims 5 and 6, it is noted that the Applicant has failed to provide details of criticality or unexpected results in the Specification with respect to the specific loss of 50dB from the antenna. Therefore, it would have been an obvious design choice to a person of ordinary skill in the art at the time 
Regarding claim 21, Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 discloses all of the elements of the current invention, as discussed above, except for the first and second layers comprising liquid crystal polymer. Harris et al.’341 teaches that a hermetically sealed biocompatible housing may be made from liquid crystal polymer (section [0092]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have substituted a hermetically sealed liquid crystal polymer housing for the hermetically sealed PMMA housing of Jeffries et al.’487 as it would merely be the simple substitution of one known hermetically sealed biocompatible housing for another to yield predictable results.
Regarding claim 29, each layer of the PMMA material of Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 is at least a portion of a respective drapable biocompatible sheet (each layer is an entire drapable biocompatible sheet).
Claims 3, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341, as applied to claim 1, further in view of Kaplan’789 (US Pub No. 2003/0176789 – previously cited).
Regarding claims 3 and 7, Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the system comprising at least one additional layer of the biocompatible material applied in a pattern, said pattern defining a structure in said shape suitable for 
.
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Abreu’374 (US Pub No. 2002/0049374 – previously cited).
Regarding claim 19, Jeffries et al.’487 discloses a sensor package comprising a radio transparent biocompatible layer (see Figures 11 and 15, and sections [0052], [0055], and [0067]), the sensor package configured in a shape suitable for implantation into a mammalian eye (see ABSTRACT). As the sensor package is already configured in a shape suitable for implantation into a mammalian eye, it is capable of being further cut into a shape suitable for implantation into a mammalian eye.
While Jeffries et al.’487 discloses that the sensor package is coated with the biocompatible layer in order to protect the internal materials and structures from bodily tissue and fluids (section [0055]), it fails to explicitly disclose that biocompatible layer is sealed to form a hermetically sealed interior. Kuhn et al.’912 teaches that implantable structures comprising electronic components should be encased in a hermetically sealed housing in order to protect the electronic components from damage from body fluids (page 2, section [0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the biocompatible layer of Jeffries et al.’487 to be a hermetically sealed biocompatible layer surrounding the electronic components within its interior, as taught by Kuhn et al.’912, since it would protect the electronic components from damage caused by bodily fluids.

Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 discloses all of the elements of the current invention, as discussed above, except for the sensor package comprising at least one fenestration formed in at least a first of the plurality of layers, and at least one component disposed over the fenestration. Abreu’374 teaches a medical device that monitors the eye, wherein the medical device may comprise any optical sensor that evaluates glucose, oxygen, and other gases in tissues within the eye (page 7, section [0078], page 8, section [0088], and page 17, section [0167]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 to include an optical sensor configured to evaluate either glucose, oxygen, or other gases in tissues within the eye as it would merely be applying a known component to a known device ready for improvement to yield predictable results. The modification to Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 would 
Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Abreu’374 discloses all of the elements of the current invention, as discussed above, except for providing details of the optical sensor. Figure 1 of Kuhn et al.’912 teaches an implantable optical sensor 10 wherein a component 18 is disposed over a fenestration/opening of a hermetically sealed sensor package 12 (page 2, sections [0024-0026]). Kuhn et al.’912 further discloses that the optical sensor may be configured to estimate blood oxygenation and glucose values within bodily tissue (page 8, section [0082]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Abreu’374 to include at least one component disposed over a fenestration formed in the hermetically sealed housing, as taught by Kuhn et al.’912, since the combination requires an optical sensor to be integrated into the system of Jeffries et al.’487, but fails to provide details of how it would be integrated, and Kuhn et al.’912 provides details of how to integrate an optical sensor into an implantable medical device (via a window disposed over a fenestration of a sensor housing).
Claims 20, 24, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341  further in view of Abreu’374 (US Pub No. 2002/0049374 – previously cited).
Regarding claim 20, Jeffries et al.’487 discloses a system for the packaging of a sensor disposed in a human eye (see ABSTRACT), the system comprising: a sensor package comprising a radio transparent biocompatible layer (see Figures 11 and 15, and sections [0052], [0055], and [0067]).
While Jeffries et al.’487 discloses that the sensor package is coated with the biocompatible layer in order to protect the internal materials and structures from bodily tissue and fluids (section [0055]), it fails to explicitly disclose that biocompatible layer is sealed to form a hermetically sealed interior. Kuhn et 
Jeffries et al.’487 in view of Kuhn et al.’912 discloses all of the elements of the current invention, as discussed above, except for the sensor package comprising a plurality of radio transparent biocompatible layers sealed to form a hermetically sealed interior. Nunez et al.’210 teaches creating a sealed housing for an implantable medical device by sealing a first layer of a material to a second layer of the material (page 3, section [0040]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have created the hermetically sealed housing of Jeffries et al.’487 in view of Kuhn et al.’912 by sealing a first layer of the biocompatible material to a second layer of the biocompatible material since the combination is silent as to how the hermetically sealed housing is created, and Nunez et al.’210 teaches that a sealed housing of an implantable medical device may be created by sealing a first layer of a material to a second layer of a material. The modification to Jeffries et al.’487 in view of Kuhn et al.’912 would merely be applying a known technique to a similar device ready for improvement to yield predictable results. The first layer and second layer are a plurality of layers.
Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 discloses all of the elements of the current invention, as discussed above, except for explicitly stating that the interior of the sensor package comprises an antenna. Jeffries et al.’487 discloses that the interior of its package includes a communication circuit/transmitter configured to receive power from an external device and to transmit pressure data to the external device, but it fails to explicitly disclose that the transmitter is an antenna. Harris et al.’341 teaches that an antenna may be used as the transmitter of an implanted medical device 
Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 discloses all of the elements of the current invention, as discussed above, except for the sensor package comprising at least one window disposed in said sensor package wherein at least a portion of a sensor is disposed, said window failing to compromise the hermetic seal. Abreu’374 teaches a medical device that monitors the eye, wherein the medical device may comprise any optical sensor that evaluates glucose, oxygen, and other gases in tissues within the eye (page 7, section [0078], page 8, section [0088], and page 17, section [0167]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 to include an optical sensor configured to evaluate either glucose, oxygen, or other gases in tissues within the eye as it would merely be applying a known component to a known device ready for improvement to yield predictable results. The modification to Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 would allow the system of Jeffries et al.’487 to evaluate intraocular pressure and additional parameters such as glucose, oxygen, and/or other gases in tissues of the eye.
Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 further in view of Abreu’374 discloses all of the elements of the current invention, as discussed above, except for providing details of the optical sensor. Figure 1 of Kuhn et al.’912 teaches an implantable optical sensor 10 wherein a window 2,4 is disposed in said sensor package wherein at least a 
Regarding claim 24, as taught by Kuhn et al.’912, each of windows 2 and 4 are defined at least in part by a void in a layer of hermetically sealed housing 12.
Regarding claim 25, the antenna of Jeffries et al.’487, as modified by Harris et al.’341, is disposed between layers of the same biocompatible material (the first layer of PMMA and the second layer of PMMA).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341  further in view of Abreu’374, as applied to claim 25, further in view of Kaplan’789.
Regarding claim 26, Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 further in view of Abreu’374 discloses all of the elements of the current invention, as discussed in paragraph 8 above, except for the system further comprising a biocompatible coating over the layers of the same biocompatible material. Kaplan’789 teaches coating the housing of an implanted medical device with multiple layers of a biocompatible material (page 11, section [0124]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified .
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341, as applied to claim 1, further in view of Burdon et al.’970 (US Pub No. 2007/0060970 – previously cited).
Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the biocompatible material comprising low temperature co-fired ceramic. Burdon et al.’970 teaches that a biocompatible material comprising low-temperature co-fired ceramics may be used as a biocompatible material for creating hermetic seals around electronic components of an implantable medical device (see TITLE, page 3, section [0027] - page 4, section [0028], and see claim 14). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a biocompatible material comprising a low temperature co-fired ceramic as the biocompatible material of Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 since it would be the simple substitution of one known element for another to obtain predictable results (forming an implantable package comprising a biocompatible, hermetically sealed interior housing).
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341, as applied to claim 1, further in view of Abreu’374.
Regarding claim 30, Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 discloses all of the elements of the current invention, as discussed in paragraph 5 above, except for the system further comprising a fenestration opening in at least one of the first layer or second layer, said fenestration opening at least partially exposing at least one of the electrical components to an environment, said fenestration opening failing to comprise a hermetic seal of the interior. Abreu’374 teaches a medical device that monitors the eye, wherein the medical device may comprise any optical sensor that evaluates glucose, oxygen, and other gases in tissues within the eye (page 7, section [0078], page 8, section [0088], and page 17, section [0167]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 to include an optical sensor configured to evaluate either glucose, oxygen, or other gases in tissues within the eye as it would merely be applying a known component to a known device ready for improvement to yield predictable results. The modification to Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 would allow the system of Jeffries et al.’487 to evaluate intraocular pressure and additional parameters such as glucose, oxygen, and/or other gases in tissues of the eye.
Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 further in view of Abreu’374 discloses all of the elements of the current invention, as discussed above, except for providing details of the optical sensor. Figure 1 of Kuhn et al.’912 teaches an implantable optical sensor 10 wherein a fenestration opening in a hermetically sealed housing at least partially exposes at least one electrical component to an environment (the LED and detector of Kuhn et .
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341  further in view of Abreu’374, as applied to claim 30, further in view of Kaplan’789.
Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 further in view of Abreu’374 discloses all of the elements of the current invention, as discussed in paragraph 11 above, except for the system further comprising a biocompatible coating applied over the package. Kaplan’789 teaches coating the housing of an implanted medical device with multiple layers of a biocompatible material (page 11, section [0124]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the system of Jeffries et al.’487 in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Harris et al.’341 further in view of Abreu’374 to include at least one additional layer of the biocompatible material, as taught by Kaplan’789, since Kaplan’789 teaches that this is a technique that may be applied to implanted medical .
Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al.’137 (US Pub No. 2004/0073137) in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Tao et al.’096 (US Pub No. 2003/0193096).
Regarding claim 1, Figures 2-5 disclose a system for the packaging of wireless electronics and sensors in a mammalian eye (see TITLE, ABSTRACT, and description of Figures 1 and 2), the system comprising: a package (Figure 4) configured for and suitable for implantation in said eye (Figure 1 shows the package implanted in an eye); said package including: a first layer of a biocompatible material (section [0076]); and a second layer of a biocompatible material (section [0076]); the first and second layer creating an interior comprising electrical components (section [0079]) and an antenna (Figure 25, antenna 19). Lloyd et al.’137 further discloses that its system is capable of receiving and transmitting radio frequency waves (section [0116]). Therefore, its biocompatible material has a degree of radio wave transparency. Official notice is also being taken that it is well known in the art that silicon and glass have a degree of radio wave transparency.
While Lloyd et al.’137 discloses the use of two different biomaterial layers (silicon and glass), it is noted that this is not required by the system of Lloyd et al.’137. It would have been obvious to one of ordinary skill in the art at the time of the invention to have tried modifying the system of Lloyd et al.’137 to use the same biocompatible material for the top layer and the bottom layer as it would be merely be choosing from a finite number of identified, predictable solutions, with a reasonable expectation of 
Lloyd et al.’137 discloses all of the elements of the current invention, as discussed above, except for explicitly reciting that the first and second layer are hermetically sealed to each other. Kuhn et al.’912 teaches that implantable structures comprising electronic components should be encased in a hermetically sealed housing in order to protect the electronic components from damage from body fluids (page 2, section [0024]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the interior of Lloyd et al.’137 to be a hermetically sealed interior, as taught by Kuhn et al.’912, since it would protect the electronic components from damage caused by bodily fluids.
Nunez et al.’210 teaches creating a sealed housing for an implantable medical device by sealing a first layer of a material to a second layer of the material (page 3, section [0040]). It would have been obvious to one of ordinary skill in the art at the time of the invention to have created the hermetically sealed housing of Lloyd et al.’137 in view of Kuhn et al.’912 by sealing the first layer of the biocompatible material to the second layer of the biocompatible material since the combination is silent as to how the hermetically sealed housing is created, and Nunez et al.’210 teaches that a sealed housing of an implantable medical device may be created by sealing a first layer of a material to a second layer of a material. The modification to Lloyd et al.’137 in view of Kuhn et al.’912 would merely be applying a known technique to a similar device ready for improvement to yield predictable results.
Regarding claim 2, Lloyd et al.’137 discloses silicon as one of its biocompatible materials (section [0076]).
Claims 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lloyd et al.’137 (US Pub No. 2004/0073137) in view of Kuhn et al.’912 further in view of Nunez et al.’210 further in view of Tao et al.’096 (US Pub No. 2003/0193096).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 19-21, and 24-32 have been considered but are moot because the arguments do not apply to the combination of references used in the current Office action.
The Examiner would also like to point out that additional references were found to provide evidence that a biocompatible coating can be applied to the sensor package of formerly cited Montegrande without destroying the ability of Montegrande’s reed sensor to function properly (it is noted that none of the independent claims require the biocompatible coating to be liquid crystal polymer). Petersen et al.’299 (USPN 6,939,299) teaches an implantable intraocular, capacitance-based pressure sensor, wherein the entire implantable device is coated in a biocompatible material. The capacitance-based pressure sensor comprises a deformable membrane that is configured to deflect depending on the Flexible Wireless Passive Pressure Sensors For Biomedical Applications) teaches a capacitance-based flexible wireless passive pressure sensor fabricated of liquid crystal polymer. Yang’992 (USPN 6,372,992) also teaches hermetically sealed flexible sensor packages using LCP. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rice et al.’986 (US Pub No. 2006/0183986) discloses a sensor package configured for implantation into the eye. Kondo et al.’950 (US Pub No. 2005/0205950) teaches using an anisotropic conductive adhesive to seal a biocompatible material to an electrical component. O’Brien et al.’712 (US Pub No. 2006/0174712) specifically teaches creating a hermetically sealed interior by sealing a first biocompatible layer to a second biocompatible layer (see section [0018]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETSUB D BERHANU/Primary Examiner, Art Unit 3791